Citation Nr: 1301888	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the amount of $19,000, to include the question of whether the overpayment was properly created.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1988 to March 2001.  

This case is before the Board of Veterans' Appeals (Board) from a November 2005 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs in Atlanta, Georgia.  

In October 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  The Veteran also appeared at an earlier hearing in November 2006, which was conducted by a Senior Veterans Service Representative at the RO.  A transcript of that hearing is also of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2004, the RO issued the Veteran an audit of her VA disability compensation account, and notified her that the VA debt that was created to recoup her military separation pay was clear and that she had begun to receive regular benefits of $2,406 and $2,455 for the months of November 2003 and December 2003, respectively.  

2.  In December 2004, following a rating decision in November 2004 that granted additional VA disability compensation, effective from April 2001, the Veteran was paid $21,460 in retroactive disability compensation benefits, when she was due $2,460, resulting in a $19,000 overpayment charged against her. 

3.  There is credible evidence that the Veteran had no knowledge, and could not reasonably have known, that the payment in December 2004 included essentially a large refund of the payments that had previously been withheld from her disability compensation benefits to pay off her separation pay indebtedness.  

4.  The overpayment of disability compensation benefits in the amount of $19,000 was solely the result of VA administrative error. 


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the amount of $19,000 was the result of an erroneous award based solely on VA administrative error; such overpayment was not properly created, and the related debt assessed against the Veteran is not valid.  38 U.S.C.A. §§ 5112 (West 2002); 38 C.F.R. §§ 3.500(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, it is noted that the VCAA was signed into law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). However, it does not appear that VCAA notification procedures apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Chapter 53 of Title 38, United States Code, which governs waiver requests, contains its own notice provisions.  Nevertheless, in light of the favorable decision below, it is not necessary to discuss further the applicability of the VCAA.  


II.  Facts

The Veteran was discharged from active service in March 2001.  Prior to her discharge, she filed a claim for VA disability compensation benefits based on numerous disabilities.  Upon separation from the military, the Veteran received in March 2001 a total of $46,972.74 (net amount, after taxes were withheld) in separation pay.  This amount was confirmed by a September 2003 letter to the RO from the Defense Finance and Accounting Service.  

In various rating decisions beginning with an August 2001 rating decision, the Veteran was awarded disability compensation benefits for numerous disabilities.  Initially, her combined disability rating was 40 percent, but in an October 2003 rating decision, the RO granted a total disability compensation rating based on individual unemployability due to service-connected disability, effective from March 2002.  The RO withheld these disability benefit payments from the Veteran, according to the law, until the full amount of separation pay ($46,972.74) was recouped, which occurred in November 2003.  

The Veteran was issued audits of her disability compensation account, after her requests.  In a September 2003 audit, the RO informed her that from April 2001 through September 2003, a total of $22,768 had been withheld and that she still owed $24,204.74.  In a January 2004 audit, after she was retroactively awarded a total disability compensation rating in the October 2003 rating decision, the RO informed the Veteran that from April 2001 through October 2003, the separation pay indebtedness of $46,972.74 had been recouped from her account and that she was due an overage of $4,653.26 (which was issued to her in November 2003).  The RO specifically stated that her debt was cleared and that she had begun to receive regular benefits of $2,406 for the month of November 2003 and $2,455 for the month of December.  

In a November 2004 rating decision, the RO awarded additional VA disability compensation benefits, when it granted service connection for temporomandibular joint dysfunction, effective from March 2001.  On December 8, 2004, the RO informed the Veteran of her award, stating that she would receive a payment covering the initial amount due under her award in approximately 15 days.  Computer-generated documents show that on December 15, 2004, VA issued a one-time, non-recurring payment to the Veteran in the amount of $21,460.  Thereafter, she received monthly recurring payments of $2,519.  

In June 2005, the RO issued the Veteran another audit, in which it notified her that when she was paid $21,460 in December 2004, she received $19,000 more than she was actually entitled.  The RO stated that she should have received $2,460 because "part of those funds had already paid off your separation pay indebtedness."  In other words, the $19,000 represented essentially a refund of the payments that had previously been withheld from her disability compensation benefits to pay off her separation pay indebtedness.  As also shown on the earlier audit in January 2004, this audit shows that for the period of April 2002 through November 2003, a total of $19,000 in disability compensation was due to the Veteran but was withheld by VA in order to recoup her separation pay.  The audit shows that VA had inexplicably refunded $19,000 back to the Veteran in a December 2004 payment, which also included $2,460 to which she was properly entitled.  

In a July 2005 letter, VA's Debt Management Center (DMC) in St. Paul, Minnesota informed the Veteran that she was paid $19,000 more than she was entitled to receive and that VA was proposing to withhold disability benefits beginning in October 2005 until the overpayment amount was recouped.  In an August 2005 letter, the DMC explained to the Veteran about her rights to request of waiver of the $19,000 indebtedness.  

In September 2005, the Veteran filed a request for a waiver of recovery of the overpayment, explaining that she had accepted the $21,460 payment in good faith and believed that the amount was accurate.  She noted that she had previously requested and received VA audits that showed her separation pay had been fully recouped and that she was entitled to receive the full amount of her VA disability compensation.  She also described her financial hardship over the years since service and submitted a current financial status report.  

On another September 2005 statement, the Veteran claimed that the overpayment of $19,000 was the result of VA error.  She indicated that she had placed her trust in VA to accurately process her disability awards.  She emphasized that she believed the large payment issued to her in December 2004 was correct.  She noted her financial and medical hardships.  

In a November 2005 decision, the Committee on Waivers at the RO denied the Veteran's request for a waiver of recovery of the overpayment of disability compensation in the amount of $19,000.  The Committee determined that the Veteran was at fault in the creation of the debt, noting that fault can exist when payment is accepted and an individual could have or should have reasonably known that he/she were not entitled to the erroneous payment.  The Committee also found that the Veteran would be unjustly enriched if recovery of the debt was not made, and that collection of the overpayment would not prevent her from meeting the basic necessities of life.  

In a letter received in June 2006, the Veteran reiterated her previous assertions, stating that the overpayment was the result of error of a VA employee.  She indicated that she accepted the payment of $21,460 in good faith and subsequently spent the money to care for herself and her sons.  She disputed that the creation of the debt was her fault.  

In a September 2009 statement, the Veteran asserted that at the time she was overpaid in December 2004, VA had already recouped the entire amount of her separation pay, as shown by the January 2004 VA audit.  Based on that information, she believed she was eligible for all payments received after November 2003, and she "trusted" VA to maintain an accurate accounting of her disability compensation.  

At hearings in November 2006 and October 2012, the Veteran testified that she believed she was entitled to the entire payment of $21,460 when she received it in December 2004 and was confident that VA had made a correct calculation in awarding her that amount.  She felt that once her separation pay had been recouped, as shown on audits and as she was notified in November 2003, she was entitled to the disability payments that were thereafter sent to her.  After receiving the large payment in December 2004, she paid her bills and other expenses.  She felt that she did not do anything wrong and that she did not cause the overpayment.  She could not understand the reason that the RO's Committee on Waivers found her to be at fault in the overpayment.  She did not understand how she was expected to know that the payment amount in December 2004 was erroneous, particularly with her degree of mental impairment from service-connected posttraumatic stress disorder.  She described that she has been in financial distress since service.  

III.  Legal Criteria and Analysis

The Veteran and his representative argue that the overpayment with which the Veteran has been charged was solely the fault of VA administrative error and essentially that the overpayment was created improperly. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998).  In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.  If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000). 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  

In this case, the record reflects the Veteran was in receipt of regular monthly payments of disability compensation of $2,455 from December 2003.  She was specifically notified of this in a January 2004 audit that she had requested.  Following a rating decision in November 2004, which granted a retroactive award of disability benefits, she was notified in December 2004 that she would soon be receiving payment.  Then, on December 15, 2004, she was issued a payment of $21,460, which she accepted and, from her statements, she proceeded to spend.  This payment contained $19,000 to which she was not legally entitled.  This amount is not in dispute.  At the time of the payment, the Veteran believed she was legally entitled to the entire payment of $21,460; however, subsequent development clearly shows that the payment amount was in error and that VA had erroneously issued $19,000 more than she was legally entitled.  This was initially explained in the June 2005 audit.  

As it is clear from the law that the Veteran was not legally entitled to the additional $19,000 payment of disability compensation, it must be shown that the overpayment was the result of sole VA error in order to declare the debt invalid.  The Veteran's contentions include an assertion of sole VA error in the creation of the debt.  

In order for the overpayment to be considered the result of sole administrative error, and for the Veteran to consequently not be responsible for repayment of the debt, the Veteran must not have contributed to the creation of the debt.  That is, she must not have known, or should not have known, that the additional award of $19,000 included in her December 2004 benefits payment was excessive and more than she was entitled.  After reviewing the evidence, the Board finds that the overpayment in this case was created solely as a result of VA administrative error, and therefore, the debt is held to have been created improperly. 

Clearly, the evidence shows no action on the part of the Veteran, to include any information she may have provided, had resulted in VA including an additional $19,000 in the one-time payment to her in December 2004.  The record provides no explanation as to how the extra payment came about, and the only rational conclusion is that it was simply the result of a processing error on VA's part when calculating the benefits owed to the Veteran after the November 2004 award of additional service-connected compensation.  The focus of the inquiry then turns to the Veteran and her actions (or non-actions) following receipt of the extra, erroneous payment of $19,000 in December 2004.  

Repeatedly and consistently in her statements and testimony, the Veteran asserted that upon receiving the payment in December 2004, she satisfied various financial and family obligations.  She emphatically states that she believed she was entitled to the entire amount of the December 2004 payment, particularly as her separation pay had been recouped a year earlier and that all payments from then had consisted of her monthly disability compensation.  Moreover, as the record shows, she had ongoing claims regarding increased disability compensation, and just weeks before she received the erroneous payment in December 2004 she was informed that one of her claims was granted and that she would soon be receiving a retroactive payment.  She was not informed as to the approximate amount of her new entitlement, and she was not told how that amount would be calculated.  The RO has indicated that the Veteran had some fault in the creation of the overpayment because she could have or should have reasonably known that she was not entitled to the entire payment in December 2004.  The Board does not agree.  The Veteran was not given information from which she could have reasonably deduced the amount to which she was actually entitled.  There were no obvious indicators with the erroneous payment that would have called into question VA's accounting of her benefits.  The payment in December 2004 was undoubtedly a large one, but it was based on an award that was made retroactive for more than a three year period.  Moreover, it must also be recalled that prior to and after the erroneous payment the Veteran was contending with impairment from service-connected posttraumatic stress disorder, which may contribute to reduced mental acuity.  In fact, she receives her treatment at VA.  All these factors lead to a conclusion that the Veteran was not actually aware of the overpayment or that she should have been aware of it.  The Board is loathe to find in the Veteran's circumstance that she accepted the payment of $21,460, either with knowledge or imputed knowledge, that $19,000 of the payment was in error. 

For the reasons articulated above, the Board concludes that the debt in the amount of $19,000 was due to sole VA administrative error and that the aforementioned debt was created improperly.  VA made the error and there is no evidence to show that the Veteran, by an act of commission or omission, contributed to the error or could have prevented the overpayment.  The Veteran did not have actual knowledge, and it is not reasonable to expect that she should have known, that her benefits in December 2004 included an erroneous, additional amount of $19,000.  

Accordingly, the Board finds that the overpayment was solely the result of VA administrative error, and that the debt in the amount of $19,000 therefore was not properly created and cannot legally be charged to the Veteran.  Erickson v. West, 13 Vet. App. 495 (2000) (holding that when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award). 

In view of the finding that the overpayment of $19,000 resulted solely as a result of VA administrative error, the debt is not valid and is not owed by the Veteran.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 Vet. App. 171 (1997).  In sum, there is no overpayment and the appeal is granted.  In reaching this determination, the benefit-of-the-doubt doctrine has been applied.  38 U.S.C.A. § 5107(b).  


ORDER

As an overpayment of VA disability compensation in the amount of $19,000 was not properly created, it is not a valid debt assessed against the Veteran and the appeal is granted. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


